Wedell, J.
(concurring): Counsel for appellant has made an exceedingly appealing argument for his client. A reversal of this judgment, however, would mean that a defendant could, prior to the first trial, conceal his intention to rely on an alibi and if unsuccessful in that trial, obtain a second trial in which he would for the first time serve the statutory notice. The statute was not intended to be used in that manner.
This particular case emphasizes, in a most striking manner, the importance of notice under the alibi statute. Here the state had only one eyewitness to establish appellant’s identity. If an alibi was to be relied on as a defense it was most vital that the state should be apprised concerning it.
Next, in the absence of the statutory notice that appellant would rely on an alibi the discrepancy of alibi dates encountered by appellant in the trial was entirely immaterial. That is true for the reason that evidence of his presence elsewhere on either date was incompetent. Had appellant served the statutory notice and then honestly discovered there was a mistake in dates a wholly different *113question would have been presented. That, however, is not this lawsuit.
Next, let us assume for the moment the trial court erred in holding the testimony offered on the motion for a new trial was cumulative. The testimony was nevertheless of a character which was incompetent without the statutory notice pertaining to a defense of alibi. The fact a court gives an erroneous reason for a correct ruling or judgment does not invalidate the ruling or judgment.